Title: From Alexander Hamilton to Oliver Wolcott, Junior, 22 April 1797
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


Albany April 22. 1797
Dear Sir
My absence from New York to attend the Court here has put it out of my power to answer sooner your letter of the 13th instant.
The characters which occur to me as proper to be considered for Collector are these—
Benjamin Walker—This Gentleman you know as well as I do. He is every way qualified and fit, and had he remained in the place of naval officer he might, qualified as he is, have looked to that of Collector almost as a matter of course—but the having quit the former terminates the pretension on that score. He stands a candidate at large. As such however, he equals any in the requisites for the Office, and has the peculiar advantage of Experience in relation to it. But you ought to be apprised that from his engagements in certain agencies from abroad &c, he has for a long time executed the naval office chiefly by deputy—and if he should be concluded upon for the other it ought to be well understood that his intire personal attention is expected and the relinquishment of his agencies, for I suspect they will not harmonize.
Matthew Clarkeson. This is among the worthiest and best esteemed of our Citizens. Till his appointment to the Office he now holds he has had little familiarity with accounts, but I should believe his attention and care, upon principle, would ensure a good execution of the Office & his personal qualities would render his appointment peculiarly acceptable. I believe however he is connected in Trade—& I do not know that he would relinquish it for the Office.
Nicholas Fish. I have a perfectly good opinion of this Gentleman who is also very generally esteemed and according to my ideas of him, he would execute the Office as well as any man & there is no circumstance in his situation against it. I presume he would prefer it to that which he now holds.
You however who have had the conduct of both these Gentlemen in their present Offices more immediately under your eye in different capacities, can from thence judge what that conduct promises in the other Office. There is I know always inconvenience in the change of a man who is in the train of a particular office. But there is also the motive (of no small consequence) of encouraging men to accept offices of less eligibility by the expectation of better when they occur.
Aquila Giles. There are few whom I should have preferred before this Gentleman, had I not been lately told that there have been some delays in bringing forward monies which came into his hands as Marshall. You probably have more light on this subject than me and can appreciate the force of the objection. He is however less a man of business than some others.
Gulian ver Plank (now President of the Bank of New York). He is a man of superior mental endowments to any of those who have been named & of superior acquirements. His moral character is of the most estimable sort. His habits have not led to a familiarity with accounts—& he is supposed not much addicted to labour. But I think he would upon principle apply himself closely to a good execution of whatever he should undertake. He is a man of moderate fortune & has no particular pursuit—so that I think he might be willing to accept though I am not certain.
Jonathan Burrall (now Cashier of the office of Discount). According to my opinion no man would be better qualified or more faithful. He is respectably connected in our state by marriage—and well esteemed though not of important standing in our community. He would however be an acceptable appointment.
James Watson—would no doubt be well qualified & there is every ground of confidence in his fidelity. He affords the public the security of a good fortune. It must however not be omitted that by something in his character, by too much fondness for office, by some marks of indecision & temporising in lesser matters, he is far less well esteemed in our community than the other characters who have been named.
For qualifications relative to the Office I should prefer Walker Fish Burrall & Watson.
The consideration for the candidates in the better part of the community stands nearly thus. Clarkeson, ver Plank, Fish = Walker, Burrall, Giles, Watson.

I have thought it better to give you this map of Characters for the information of the President than to draw myself any definitive conclusion. It is not easy to err much in a choice among them.
I should have mentioned Col Smith among the most prominent but for the late unfortunate circumstances which attend him and which would render his appointment ineligible to such an Office at this time.
Yrs truly
A Hamilton
April 22. 1797
Ol Wolcott Jun Esq
